PRAXAIR, INC.
DIRECTOR’S FEES DEFERRAL PLAN

Praxair, Inc. and Subsidiaries

--------------------------------------------------------------------------------

Exhibit 10.06

Amended and Restated
As of January 1, 2004

THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING SECURITIES THAT HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.

Section 1. Purpose, Participation

        (a) Purpose: The purpose of this Director’s Fees Deferral Plan (the
“Plan”) is to enable Praxair, Inc. (the “Corporation”) to attract and retain
Directors of outstanding ability by providing them with a mechanism to defer and
accumulate Director’s fees, meaning (1) the retainer, (2) fees for attendance at
meetings of the Board of Directors and Board committees of the Corporation, (3)
fees for additional or special services as Directors and (4) other compensatory
payments made to Directors by the Corporation in connection with their service
as Directors.

        (b) Participation: This Plan extends to Directors of the Corporation not
employed by the Corporation or any subsidiary.

Section 2. Payment of Deferred Amounts

        (a) Deferral Election: At any time prior to the beginning of a calendar
year, a Director may elect that all or any specified portion of the Director’s
fees to be earned during such calendar year be credited to a Director’s Cash
Account and/or a Director’s Stock Unit Account maintained on such Director’s
behalf in lieu of payment (a “Deferral Election”). A Director may also make a
Deferral Election during the 30 days following the date on which a Director
first becomes eligible to receive Director’s fees, although any Deferral
Election made pursuant to this sentence will apply only to all or any specified
portion of the Director’s fees earned thereafter. Each Deferral Election must be
submitted to the Secretary of the Corporation in writing, and will be deemed to
authorize deferral to only a Director’s Cash Account except to the extent
deferral to a Director’s Stock Unit Account is expressly specified.

        (b) Effect of Deferral Election: Pursuant to such Deferral Election, the
Corporation (i) will not pay the Director’s fees covered thereby and (ii) will
make payments in accordance with the Deferral Election and this Section 2.

--------------------------------------------------------------------------------

        (c) Payment Commencement Event. At the time of making the Deferral
Election, a Director will designate as a “Payment Commencement Event” either (1)
the termination of the Director’s service as a Director of the Corporation (or
any successor) or (2) the Director’s attainment of an age, not to exceed 75,
specified by the Director. A Director may also elect that, notwithstanding any
other election made by him pursuant to this Section 2, in the event that the
Director terminates service as a Director of the Corporation within one year
following a “Change of Control” (as defined in Section 5(h)), the Payment
Commencement Event for payments from a deferral account will be the termination
of the Director’s service as a Director.

        (d) Payment. Payment of amounts deferred pursuant to the Deferral
Election will commence on the last business day of the calendar quarter in which
the Payment Commencement Event (either as originally designated or as deferred
pursuant to clause (1) of Section 2(e)) occurs. Payments from a deferral account
will be made in a lump sum (in cash or stock as provided in this Plan) unless a
timely election of an installment payment schedule pursuant to clause (2) of
Section 2(e) has been made.

        (e) Additional Deferrals. A Director may also (1) elect to defer the
Payment Commencement Event to a later date specified by the Director (but not
later than attainment of age 75), and/or (2), for Payment Commencement Events
other than a Change of Control, elect that (i) payment from the Director’s Cash
Account be made in a number of approximately equal annual cash installments,
and/or (ii) payment from the Director’s Stock Unit Account be made in a number
of annual installments, each of an approximately equal number of Stock Units.
Such installment payments shall be made over a period of time specified by the
Director, but not to exceed 15 years. Such elections may be made at any time
until 12 months before the Payment Commencement Event designated pursuant to
Section 2(c). Each such election must be submitted to the Secretary of the
Corporation in writing. A Director may make no more than one election pursuant
to clause (1) in any calendar year. An election of an installment payment
schedule pursuant to clause (2) is irrevocable except as provided in Section
2(g).

        (f) Renewal of Elections. Once a Deferral Election and designation of a
Payment Commencement Event has been made, it will be automatically applied to
Director’s fees earned in all subsequent calendar years unless the Director
changes or revokes either such election or designation. Each such change or
revocation must be submitted to the Secretary of the Corporation in writing.
However, except as provided in Section 2(e), each Deferral Election and
designation of Payment Commencement Event is irrevocable as to Director’s fees
earned prior to the calendar year next following any change or revocation.

-2-

--------------------------------------------------------------------------------

        (g) Renewal of Installment Election. An election of an installment
payment schedule will automatically apply to amounts credited to a deferral
account in each succeeding calendar year unless, prior to the commencement of
such calendar year, the Director elects to change or revoke such installment
payment schedule election, in which case his/her new election will control only
with respect to amounts credited during calendar years following such new
election.

        (h) Disability. In the event a Director becomes disabled, the payment
commencement date and/or payment schedule with respect to a balance in a
deferral account may be accelerated by the Plan Committee, in its sole
discretion. ‘Disabled’ means unable to engage in any substantial gainful
activity because of any medically determinable physical or mental impairment
which can be expected to result in death or which has lasted, or can be expected
to last, for a continuous period of six (6) months or longer.

        (i) Death. A Director may designate a beneficiary (and change such
beneficiary, from time to time) for payment of any balance of the deferral
account at the Director’s death. Upon a Director’s death, any balance in the
deferral account (including amounts credited to such account as specified in
Section 3(b) and Section 4(b)) will be paid to the deceased Director’s
beneficiary at the end of the first calendar quarter which ends at least 30 days
after the Director dies. If no beneficiary has been designated, the Director’s
estate will be deemed the beneficiary, and any payments pursuant to this Section
2(i) will be paid, either at the end of the first calendar quarter which ends at
least 30 days after appointment of the deceased Director’s legal representative,
or such earlier date as may be determined by the Plan Committee, in its sole
discretion.

        (j) Mandatory Deferrals. The Board of Directors may, from time to time,
determine that certain payments made to Directors shall be mandatorily deferred
under this Plan. If, in conjunction with such determination, the Board specifies
the deferral account(s) to which such payment shall be credited or the Payment
Commencement Event applicable to such deferral, then such specifications shall
be applied to the deferral as if the recipient Director had made a timely
Deferral Election with respect to such payment under Section 2(a) and had
designated a Payment Commencement Event under Section 2(c). With respect to any
such mandatory deferral, the Board may also specify restrictions on changes or
revocations of Deferral Elections (or deemed Deferral Elections) and Payment
Commencement Event designations under Section 2(f), in which event Section 2(f)
shall be inoperative as to such mandatory deferral to the extent of the
specified restrictions.

-3-

--------------------------------------------------------------------------------

Section 3. Credits and Debits to Director’s Cash Account

        (a) Principal. The Corporation will create and maintain on its books a
Director’s Cash Account for each Director who has made a Deferral Election to
such an account under Section 2(a). The Corporation will credit to such account
the amount of any Director’s fee which would have been paid to the Director but
for such Deferral Election, as of the date the fee would have otherwise been
payable.

        (b) Interest. At the end of each calendar quarter, regardless of whether
any other credits are then made to the Director’s Cash Account or whether the
Director is then a Director, the Corporation will also credit to the Director’s
Cash Account a sum which is equal to the product of (i) the average daily
balance in the Director’s Cash Account for the quarter (without regard to any
debits made at the end of such quarter), times (ii) one-fourth of the annual
Base Rate (prime rate) for corporate borrowers quoted by J. P. Morgan Chase (or
any successor thereto) of New York as of the first business day of the quarter.

        (c) Debits. At the end of each calendar quarter, the Corporation will
make a payment if required under the payment schedule for such Director’s Cash
Account and will debit the Director’s Cash Account for the amount thereof.
Payment with respect to a Director’s Cash Account will be in cash only.

        (d) Mid-quarter Payments. If Payment is to be made other than at the end
of a calendar quarter in accordance with a determination pursuant to Section
2(h) or to Section 2(i), prior to such payment, the Corporation will credit to
the Director’s Cash Account an amount equal to the product of (i) the average
daily balance In the Director’s Cash Account for the period from the beginning
of the calendar quarter to the date of payment (without regard to any debits to
be made upon such payment), times (ii) a fraction of the annual Base Rate (prime
rate) for corporate borrowers quoted by J. P. Morgan Chase (or any successor
thereto) as of the first business day of the quarter, the numerator of which is
the number of days in the period described in clause (i), and the denominator of
which is 365.

Section 4. Credits and Debits to Director’s Stock Unit Account

        (a) Stock Units. The Corporation will create and maintain on its books a
Director’s Stock Unit Account for each Director who has made a Deferral Election
under Section 2(a) and expressly specifies deferral to such an account. The
Corporation will credit to such account the number of Stock Units equal to the
number of shares of the Corporation’s common stock that could be purchased with
the amount of any Director’s fee which would have been paid to the Director but
for such Deferral Election, as of the date the fee would have otherwise been

-4-

--------------------------------------------------------------------------------

payable. The number of Stock Units will be calculated to three decimals by
dividing the amount of the Director’s fee as to which a Director’s Stock Unit
Account Deferral Election was made by the closing price of the Corporation’s
common stock as reported on the New York Stock Exchange as of the date the fee
would have otherwise been payable.

        (b) Dividends. As of the date any dividend is paid to holders of shares
of the Corporation’s common stock, each Director’s Stock Unit Account,
regardless of whether the Director is then a Director, will be credited with
additional Stock Units equal to the number of shares of the Corporation’s common
stock that could have been purchased with the amount which would have been paid
as dividends on that number of shares (including fractions of a share to three
decimals) of the Corporation’s common stock equal to the number of Stock Units
attributed to such Director’s Stock Account as of the record date applicable to
such dividend. The number of additional Stock Units to be credited will be
calculated to three decimals by dividing the amount which would have been paid
as dividends by the closing price of the Corporation’s common stock as reported
on the New York Stock Exchange as of the date the dividend would have been paid.
In the case of dividends paid in property other than cash, the amount of the
dividend shall be deemed to be the fair market value of the property at the time
of the payment of the dividend, as determined in good faith by the Plan
Committee.

        (c) Debits and Calculation of Payments. The Corporation will debit the
Director’s Stock Unit Account for Stock Units as required under the payment
schedule for such Director’s Stock Unit Account. Payment with respect to whole
Stock Units will be in shares of the Corporation’s common stock only, at the
rate of one share of common stock per Stock Unit. Until such time as shares have
been listed on The New York Stock Exchange for issuance under this Plan, only
Treasury shares shall be used for such payment. With respect to fractional Stock
Units, payment will be made in cash only, and calculated by multiplying the
fractional number of the Stock Unit to be debited by the closing price of the
Corporation’s common stock as reported on the New York Stock Exchange as of the
last business day of the week preceding the week of the date the Stock Units are
payable. Should payment with respect to Stock Units be made after the record
date, but before the payment date applicable to a dividend paid to holders of
shares of the Corporation’s common stock, Stock Units credited a Director’s
Stock Unit Account in consequence of such dividend payment will be calculated as
cash payments and paid within thirty days of such credit.

        (d) Adjustment. If at any time the number of outstanding shares of the
Corporation’s common stock is increased as the result of any stock dividend,
stock split, subdivision or reclassification of shares, the number of Stock
Units with which each Director’s Stock Unit

-5-

--------------------------------------------------------------------------------

Account is credited will be increased in the same proportion as the outstanding
number of shares of the Corporation’s common stock is increased. If the number
of outstanding shares of common stock is decreased as the result of any
combination, reverse stock split or reclassification of shares, the number of
Stock Units with which each Director’s Stock Unit Account is credited will be
decreased in the same proportion as the outstanding number of shares of the
Corporation’s common stock is decreased. In the event the Corporation is
consolidated with or merged into any other corporation and holders of shares of
the Corporation’s common stock receive shares of the capital stock of the
resulting or surviving corporation, there shall be credited to each Director’s
Stock Unit Account, in lieu of the extant Stock Units, new Stock Units in an
amount equal to the product of the number of shares of capital stock exchanged
for one share of the Corporation’s common stock upon such consolidation or
merger, and the number of Stock Units with which such account then is credited.
If, in such a consolidation or merger, holders of shares of the Corporation’s
common stock receive any consideration other than shares of the capital stock of
the resulting or surviving corporation or its parent corporation, the Plan
Committee will determine any appropriate change in Director’s Stock Unit
Accounts.

Section 5. Unfunded Arrangement

        (a) Neither this Plan nor any deferral account will be funded; a
deferral account and all entries thereto constitute bookkeeping records only and
do not relate to any specific funds or shares of the Corporation. Payments due
with respect to balances in a deferral account will be made from the general
assets of the Corporation, and the right of any participant to receive future
payments under this Plan’s provisions will be an unsecured claim against such
assets.

Section 6. Administration

        (a) Plan Committee. The Plan will be administered by a Plan Committee,
which will be the Governance and Nominating Committee of the Board of Directors
of the Corporation, or such other Committee as may be appointed by the Board of
Directors of the Corporation, and may include Directors who have elected to
participate in the Plan. No member of the Plan Committee will be liable for any
act done or determination made in good faith.

        (b) Committee Determination Final. The construction and interpretation
of any provision of the Plan by the Plan Committee, and a determination by the
Plan Committee of the amount of any deferral account, will be final and
conclusive.

        (c) Amendments. The Corporation, subject to approval of its Board of
Directors, reserves the right to terminate, modify or amend this Plan, effective
prospectively as of the first day of any calendar quarter; provided, however,
that the Plan will not be subject to termination,

-6-

--------------------------------------------------------------------------------

modification or amendment with respect to any balance of a deferral account and
rights therein, including the right to future interest pursuant to Section 3(b)
and future dividends pursuant to Section 4(b), unless the affected Director
consents.

        (d) Non-Alienation. No Director (or estate of a Director) will have
power to transfer, assign, anticipate, mortgage or otherwise encumber any rights
or any amounts payable hereunder; nor will any such rights or payments be
subject to seizure for the payment of any debts, judgments, alimony, or separate
maintenance, or be transferable by operation of law in the event of bankruptcy,
insolvency, or otherwise.

        (e) Expenses. The expenses of administering the Plan will be borne by
the Corporation and not be charged against any deferral account.

        (f) Withholding. The Corporation may deduct from all cash payments any
taxes required to be withheld with respect to such payments. In order to enable
the Corporation to meet any applicable federal, state or local withholding tax
requirements arising as a result of payments made hereunder in the form of
stock, a Director shall pay the Corporation the amount of tax to be withheld or
may elect to satisfy such obligation by having the Corporation withhold shares
that otherwise would be delivered to the Director pursuant to the deferral
account payment for which the tax is being withheld, by delivering to the
Corporation other shares of common stock of the Corporation owned by the
Director prior to the payment date, or by making a payment to the Corporation
consisting of a combination of cash and such shares of common stock. Such an
election shall be made prior to the date to be used to determine the tax to be
withheld. The value of any share of common stock to be withheld by, or delivered
to, the Corporation pursuant to this Section 6(f) shall be the closing price of
the Corporation’s common stock as reported on the New York Stock Exchange on the
date to be used to determine the amount of tax to be withheld.

        (g) Effect of IRS Determination. If any amounts deferred pursuant to the
Plan are found in a “determination” (within the meaning of Section 1313(a) of
the Internal Revenue Code of 1986, as amended) to have been includible in gross
income by a Director prior to payment of such amounts from his/her deferral
account, such amounts will be immediately paid to such Director, notwithstanding
elections pursuant to Section 2.

        (h) Change of Control. A "Change of Control" means the occurrence of any
one of the following events with respect to the Corporation:

-7-

--------------------------------------------------------------------------------

        (i) individuals who, on January 1, 2003, constitute the Board
(the”Incumbent Directors “) cease for any reason to constitute at least a
majority of the Board, provided that any person becoming a director subsequent
to January 1, 2003, whose election or nomination for election was approved by a
vote of at least two-thirds of the Incumbent Directors then on the Board (either
by a specific vote or by approval of the proxy statement of the Corporation in
which such person is named as a nominee for director, without objection to such
nomination) shall be an Incumbent Director; provided, however, that no
individual elected or nominated as a director of the Corporation initially as a
result of an actual or threatened election contest with respect to directors or
any other actual or threatened solicitation of proxies or consents by or on
behalf of any person other than the Board shall be deemed an Incumbent Director;

        (ii) any “person” (as such term is defined in Section 3(a)(9) of the
Securities Exchange Act of 1934 (the “Exchange Act”) and as used in Sections
13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes a “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Corporation representing 20% or more of the combined voting
power of the Corporation’s then outstanding securities eligible to vote for the
election of the Board (the “Company Voting Securities”); provided, however, that
the event described in this paragraph (ii) shall not be deemed to be a Change in
Control by virtue of any of the following acquisitions: (A) by the Corporation
or any subsidiary, (B) by any employee benefit plan sponsored or maintained by
the Corporation or subsidiary, (C) by any underwriter temporarily holding
securities pursuant to an offering of such securities, or (D) pursuant to a
Non-Qualifying Transaction (as defined in paragraph (iii);

        (iii) the consummation of a merger, consolidation, statutory share
exchange or similar form of corporate transaction involving the Corporation or
any of its subsidiaries that requires the approval of the Corporation’s
stockholders, whether for such transaction or the issuance of securities in the
transaction (a “Business Combination”), unless immediately following such
Business Combination: (A) more than 50% of the total voting power of (x) the
corporation resulting from such Business Combination (the “Surviving
Corporation”), or (y) if applicable, the ultimate parent corporation that
directly or indirectly has beneficial ownership of 100% of the voting securities
eligible to elect directors of the Surviving Corporation (the “Parent
Corporation”), is represented by Company Voting Securities that were outstanding
immediately prior to such Business Combination (or, if applicable, shares into
which such Company Voting Securities were converted pursuant to such Business
Combination), and such voting power among the holders thereof is in
substantially the same proportion as the voting power of such Company Voting
Securities among the holders thereof immediately prior to the Business
Combination, (B) no person (other than any employee benefit plan sponsored or
maintained by

-8-

--------------------------------------------------------------------------------

the Surviving Corporation or the Parent Corporation), is or becomes the
beneficial owner, directly or indirectly, of 20% or more of the total voting
power of the outstanding voting securities eligible to elect directors of the
Parent Corporation (or, if there is no Parent Corporation, the Surviving
Corporation), and (C) at least a majority of the members of the board of
directors of the parent Corporation (or, if there is no Parent Corporation, the
surviving Corporation) were Incumbent Directors at the time of the Board’s
approval of the execution of the initial agreement providing for such Business
Combination (any Business Combination which satisfies all of the criteria
specified in (A), (B) and (C) above shall be deemed to be a “Non-Qualifying
Transaction”); or

        (iv) The stockholders of the Corporation approve a plan of complete
liquidation or dissolution of the Corporation or a sale or disposition of all or
substantially all of the Corporation’s assets.

Notwithstanding the foregoing, a Change in Control of the Corporation shall not
be deemed to occur solely because any person acquires beneficial ownership of
more than 20% of the Company Voting Securities as a result of the acquisition of
Company Voting Securities by the Corporation which reduces the number of Company
Voting Securities outstanding; provided, that if after such acquisition by the
Corporation such person becomes the beneficial owner of additional Company
Voting Securities that increases the percentage of outstanding Company Voting
Securities beneficially owned by such person, a Change in Control of the
Corporation shall then occur.

        (i) Stock Unit Status. Stock Units are not, and do not constitute,
shares of the Corporation’s common stock, and no right as a holder of shares of
the Corporation’s common stock devolves upon a Director by reason of
participation in this Plan.

        IN WITNESS WHEREOF, Praxair, Inc. has caused this document to be
executed as of the 1st day of January, 2004.

PRAXAIR, INC.     By: /s/ David H. Chaifetz
David H. Chaifetz
Vice President, General Counsel and Secretary

-9-